IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50731
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARTIN MARTINEZ-LAREDO, also known as Martin Martinez,

                                         Defendant-Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. MO-00-CR-131-2
                       --------------------
                           July 12, 2002

Before HIGGINBOTHAM, SMITH and CLEMENT, Circuit Judges.

PER CURIAM:*

     Martin Martinez-Laredo challenges his conviction for

conspiracy under 18 U.S.C. § 1028(f)(2000).   Martinez-Laredo

argues that the statute is unconstitutionally vague because it

did not define a false identification document.   Section

1028(c)(1) allows prosecution under § 1028(a) and (f) if “the

identification document or false identification document is or

appears to be issued by or under the authority of the United


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50731
                                 -2-

States. . . .”   Although the statute as written at the time of

Martinez-Laredo’s offense does not contain a distinction between

a false identification document and an identification document

used for other than lawful purposes, the statute leaves no doubt

that the use of either document for fraud is illegal and does not

encourage arbitrary or discriminatory law enforcement.     Buckley

v. Collins, 904 F.2d 263, 266 (5th Cir. 1990)

     Martinez-Laredo argues that he was indicted for a single

conspiracy and that the proof at trial established multiple

conspiracies.    On appeal, Martinez-Laredo does not challenge the

testimony of Jose Luis Montes-Sanchez, a codefendant who pleaded

guilty to the conspiracy charge, that he and Martinez-Laredo

engaged in a three year conspiracy to buy and sell 97 sets of

identification documents.   Viewing the evidence in the light most

favorable to the Government, reasonable jurors would not have

been precluded from finding a single conspiracy beyond a

reasonable doubt.    See United States v. Morrow, 177 F.3d 272, 291

(5th Cir. 1999); United States v. DeVarona, 872 F.2d 114, 118

(5th Cir. 1989).

     Martinez-Laredo concedes that venue was proper, given that

we reject his multiple-conspiracies argument.    See United States

v. Pomranz, 43 F.3d 156, 158-59 (5th Cir. 1995).

     AFFIRMED.